Title: From Alexander Hamilton to James McHenry, 3 October 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            New York October 3rd—99
          
          I send you an extract from Col. Hunnewell’s letter of the seventeenth of September on the subject of Cadets.
          “I now beg leave to offer Mr. Oliver Emerson of York in the county of York in this State, a young gentleman about nineteen years of age—He has a good education, and good connections, a very steady firm young man—He has been a Clerk in my office for some time, and has always conducted with the greatest propriety, and I think will make a good officer. I also recommend Mr. David J. Waters Editor of the Castine Journal, a young man of handsome abilities and good character was formerly a Lieutenant of an Independent company at Boston. Should these gentlemen meet your approbation and support as Cadets in the fifteenth regiment, it will be perfectly congenial to my wishes.” I could wish that these appointments nominations might be made confirmed as soon as possible, since, from the progress that has been made it becomes necessary to use the colors, and Cadets are wanted for that purpose.
          With great respect I am, Sir
          The Secretary of War
        